Citation Nr: 0309144	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  00-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date, prior to June 2, 1998, for 
a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran had active military service from September 1966 
to August 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  In March 1999 the RO 
granted entitlement to service connection for PTSD with 
assignment of a 50 percent evaluation effective June 2, 1998.

In May 2001 the Board remanded this case to the RO for 
further development and adjudicative action.

In January 2003 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

Significantly, the Board notes that at a hearing before a 
hearing officer at the RO in June 2000, it was noted that the 
veteran had an outstanding vocational rehabilitation folder 
that might prove relevant to his claim since it may include 
earlier dated psychiatric examination reports.  


The RO has not attempted to obtain the veteran's vocational 
rehabilitation folder.  The RO must obtain such outstanding 
folder as it might contain records of diagnostic studies and 
other conclusions that might be determinative in the 
disposition of this claim.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

Also, in May 2001, the Board requested the RO to ask the VA 
psychologist who completed a 1998 examination to identify the 
earlier records he noted as containing PTSD symptoms and 
diagnosis if such information were not apparent from the 
medical record.  The RO failed to obtain such information 
despite the fact that the additional medical records were 
silent for any earlier dated pertinent findings or diagnosis 
of PTSD.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5102, 
5103A and 5107) are fully complied with 
and satisfied.

3.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.

4.  The RO should ask the VA psychologist 
who completed the 1998 examination to 
identify the earlier records that 
contained the PTSD symptoms and 
diagnosis.  The RO should obtain such 
outstanding records, if any and associate 
them with the claims file.  

5.  The RO should review the claims file to ensure 
that the above requested development has been 
completed in its entirety and if it has not, the RO 
should implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development deemed 
essential in addition to that specified above, the 
RO should readjudicate the appellant's claim of 
entitlement to an effective date, prior to June 2, 
1998, for a grant of service connection for PTSD, 
to include consideration of the holding in Bell v. 
Derwinski, 2 Vet. App. 611 (1992) and VAOPGCPREC 
12-95.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable laws and regulations considered relevant to 
the issue currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


